The petition for rehearing en banc is denied. The petition for rehearing by the panel is also denied.
Judge Kelly did not participate in the consideration or decision of this matter. GRASZ, Circuit Judge, concurring with the denial of the petition for rehearing en banc.
For the reasons set forth in my concurring opinion in United States v. Sebert , 899 F.3d 639, 641-42 (8th Cir. 2018) (Grasz, J., concurring), I find the Petition for Rehearing En Banc to be based on sound legal reasoning. However, in light of the Government's Response, the Petition does not present a question of exceptional importance justifying rehearing en banc. The Government represents that the district court has begun using revised special condition language and that "it anticipates that the revised condition will be imposed in future cases." Government's Resp. to Def.'s Pet. for Reh'g En Banc at 5. Consequently, there is no pressing need for en banc consideration of the issue presented.
/s/ Michael E. Gans